               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,                Case No. 19-CR-117-JPS

 v.

 MARLON TIRADO,
                                                                     ORDER
                            Defendant.


       On November 25, 2019, the government filed an Information

charging Defendant with two counts of unlawful firearm acquisition and

dealing in violation of 18 U.S.C. §§ 922(a)(1)(A), (a)(6), 924(a)(1)(D), (a)(2).

(Docket #27). On November 26, 2019, the parties filed a plea agreement,

indicating that Defendant agreed to plead guilty to the charges in the

Information. (Docket #28). Defendant also submitted a waiver of

indictment. (Docket #32).

       The parties appeared before Magistrate Judge William E. Duffin on

December 10, 2019 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #29). Defendant entered a plea of guilty as

to Counts One and Two of the Information. Id. After cautioning and

examining Defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Judge Duffin determined that the guilty

plea was knowing and voluntary, and that the offenses charged were

supported by an independent factual basis containing each of the essential

elements of the offenses. (Docket #31 at 1).
       That same day, Magistrate Judge Duffin filed a Report and

Recommendation with this Court, recommending that: (1) Defendant’s plea

of guilty be accepted; (2) a presentence investigation report be prepared;

and (3) Defendant be adjudicated guilty and have a sentence imposed

accordingly. Id. at 2. Pursuant to General Local Rule 72(c), 28 U.S.C. §

636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the parties were

advised that written objections to that recommendation, or any part thereof,

could be filed within fourteen days of the date of service of the

recommendation. Id. To date, no party has filed such an objection. The

Court has considered Magistrate Judge Duffin’s recommendation and,

having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #31) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 27th day of December, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
